Citation Nr: 1235715	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-34 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation for carpal tunnel syndrome, right wrist, under the provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to compensation for carpal tunnel syndrome, left wrist, under the provisions of 38 U.S.C.A. § 1151.

3.  Entitlement to an effective date prior to March 11, 1987 for a 60 percent evaluation for asbestosis with bronchial asthma, and for a total schedular evaluation for psoriatic arthritis prior to April 10, 1987, to include whether a claim submitted in March 1980 or a notice of disagreement submitted following a May 1999 rating decision remain pending.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The veteran had active service from May 1958 to May 1960.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a March 2008 statement, the Veteran contended that he disagreed in March 2000 with the effective dates assigned for an increased evaluation for asbestosis and for a total schedular evaluation for psoriatic arthritis by a rating decision issued in May 1999.  The Veteran also stated that VA had not responded to March 1980 evidence regarding the severity of psoriatic arthritis.  In its February 2009 rating decision, the RO advised the Veteran that the assigned effective dates were correct, but did not specifically address the Veteran's contention that a March 1980 communication should be considered a claim for an increased rating for psoriatic arthritis or that a notice of disagreement (NOD) submitted in March 2000 remained pending.  The RO's determination that that the effective assigned for the higher ratings were based on the dates the Veteran submitted claims for the benefits only indirectly addresses the contention that a March 2000 notice of disagreement and a 1980n communication remain pending.  The Veteran's contentions must be addressed more specifically before the Board may complete appellate review.  

Moreover, after the Veteran received notice his claims for earlier effective dates for the increased rating at issue had been denied, he raised additional contentions that rating decisions prior to the May 1999 rating decision were incorrect, inaccurate, or did not consider medical evidence.  The Veteran was advised that these contentions, and his prior statements, did not constitute a "valid" notice of disagreement because a "freestanding claim for an earlier effective date" was an "improper" claim.  It appears that the Veteran may have been attempting to raise a claim that earlier effective dates for the increased ratings at issue were warranted based on clear and unmistakable error (CUE), even though the Veteran did not use the specific terminology of "clear and unmistakable" error.  This should be clarified.  The issue regarding the Veteran's claims for earlier effective dates is more accurately stated as reflected on the title page of this decision.  

The Board also notes that the Veteran's claims for compensation under 38 U.S.C.A. § 1151 for bilateral wrist disabilities were adjudicated without medical opinion.  It is the Board's opinion that medical review of the contentions raised by the appellant is required before appellate review may be completed.  Further development should be conducted, including assessment as to the etiology of carpal tunnel syndrome and current additional disability, as well as any necessary determination as to negligence or forseeability.  Bartlett v. Shinseki, 24 Vet. App. 328 (Mar. 2011).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to clarify whether he is attempting to raise a claim of clear and unmistakable error (CUE) in any rating decision or decisions.  Provide the Veteran with a definition of clear and unmistakable error.  Advise him that he must specifically identify each rating decision that he believes should be revised.  

2.  Afford the Veteran an opportunity to submit any evidence that he believes may support any claim on appeal.  Advise the Veteran to submit in writing any medical opinion(s) regarding whether he had a current additional disability due to 1991 carpal tunnel releases performed by VA or medical opinions regarding occurrence of negligence, fault, or unforeseeable event related to 1991 VA surgical procedures.  

3.  Issue a statement of the case that addresses the Veteran's contentions, raised in a March 2008 statement, that a March 2000 disagreement remains pending and that a 1982 claim remains pending.  

4.  Obtain the Veteran's current VA records related to a disorder of either wrist.

5.  Ask the Veteran to identify current private records related to a disorder of either wrist.  Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.

6.  Request that the VA examiner who conducted a June 2012 VA examination, or other qualified provider if that examiner is unavailable, address the following questions, after review of the Veteran's contentions, the relevant medical evidence of record, review of this Remand.  

The reviewer should be advised of the following:
* The Veteran contends that a bilateral carpal tunnel disorder was incurred in March 1987 when a patient assaulted the Veteran while the Veteran was an inpatient at a VA hospital.  The clinical records documenting the Veteran's March 1987 report of the assault and the reports of the Veteran's initial treatment are in volume III of the claims files.    
* The Veteran also contends that 1991 VA surgical treatment of the bilateral carpal tunnel disorder was incorrectly performed in 1991, causing a need for further surgery to each carpal tunnel in 2008.  (Information about left carpal tunnel surgery in February 2008 and right carpal tunnel surgery in March 2008 is contained in volume IV of the claims files).  
* The Veteran has been granted service connection for psoriatic arthritis of multiple joints, including the left hand, right hand, left wrist, right wrist, left elbow, right elbow, left shoulder, and, right shoulder.  The Veteran's psoriatic arthritis, with consideration of all affected joints, and the bilateral factors, is evaluated as 100 percent disabling, effective from 1987.
* For purposes of a claim under 38 U.S.C.A. § 1151, a determination of whether additional disability exists requires comparison of the veteran's condition immediately before the beginning of the VA treatment at issue and the Veteran's condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.
* To establish causation, evidence must show that the VA medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  The determination as to whether a situation involves "hospital care" will depend on a variety of factors, including the nature of the services, the degree of VA control over patient freedom, the mental and physical conditions of the patients, and the foreseeability of potential harms. 
* The continuance or natural progress of a disease or injury for VA treatment was furnished is not additional disability, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.
* VA is not authorized to award compensation in the absence of current disability, that is, disability which is present during at least some portion of the time following submission of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  
* In this case, the Veteran submitted his claim for benefits under 38 U.S.C.A. § 1151 in September 2008.  

The examiner should address these questions:

(i).  Is it at least as likely as not (a 50 percent or greater likelihood) that a carpal tunnel disorder of either wrist was incurred or aggravated as a result of a March 1987 assault?  

If, but only if, it is your opinion that the Veteran's bilateral carpal tunnel disorder was NOT incurred or aggravated as a result of a March 1987 assault, please answer this additional question:  Is it at least as likely as not (a 50 percent or greater likelihood) that the Veteran had additional disability not due to continuance or natural progress due to a carpal tunnel disorder of either wrist after VA surgical treatment in 1991?  

(ii) If the answer to either of the above questions is yes, then identify the additional disability incurred during or as a result of VA care, and describe the symptoms of additional disability presented at any time after September 2008.  

(iii)  If, but only if, the Veteran's carpal tunnel disorder of either wrist was incurred or aggravated as a result of a March 1987 assault, then the examiner should address the type of unit to which the Veteran was assigned, whether the unit was locked or unlocked, the degree of VA control over patient freedom, the mental and physical conditions of the patients, and the foreseeability of potential harms.  

The examiner should provide an opinion as to whether there was VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing the inpatient treatment during which the Veteran was assaulted, that is, VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or whether the altercation not reasonably foreseeable; that is, was the event one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.

(iv) If the Veteran sustained additional disability of either wrist as a result of 1991 surgical treatment, is it at least as likely as not that additional disability which remained present following the September 2008 claim was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care or medical or surgical treatment or an event not reasonably foreseeable?    

If any requested opinion cannot be provided without resort to pure speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.), and identify the information needed to provide the requested opinion. 

7.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or correction was deficient, undertake appropriate corrective action.  

8.  Readjudicate each claim on appeal.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

